PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/177,556
Filing Date: 1 Nov 2018
Appellant(s): Vaid et al.



__________________
Timothy A. Flory
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/8/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/8/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 2018/0365859) in view of Graf (US 2017/0078588).
Regarding claim 1, Oba discloses a vehicular vision system (paragraph [203], fig.19, Oba discloses vehicle with video cameras 11-1, 11-2, 11-3 and 11-4, for capturing images surrounding vehicle that include the front, left side, rear and right side views; paragraph [65], Oba discloses vehicle 1 with cameras 11-1 to 11-4), said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle and having respective fields of view exterior of the vehicle (paragraph [203], fig.19, Oba discloses vehicle with video cameras 11-1, 11-2, 11-3 and 11-4, for capturing images surrounding vehicle that include the front, left side, rear and right side views); 
wherein each of said cameras comprises an image sensor and a microcontroller having command reception unit (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller), and wherein each of said cameras is in communication with a vehicle controller (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in 
wherein said vehicle controller communicates control data to each of said cameras (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [98], Oba discloses element 62 performs calibration process of cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4), and wherein the communicated control data is stored in command reception unit of each of said cameras (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives commands from image processing IC 62 of vehicle controller and that element 82 temporarily stores commands/parameters from image processing IC 62 of vehicle controller); 
wherein, with the communicated control data stored in command reception unit of each of said cameras (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller), said vehicle controller, during operation of said vehicular vision system as the vehicle is being operated (paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed), communicates a trigger signal to each of said cameras (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras); 
wherein, responsive to the communicated trigger signal (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras), the microcontroller of each of said cameras loads operational parameters of the control data stored in command reception unit of the respective camera into that camera's image sensor so that the operational parameters of the image sensors of said plurality of cameras are synchronized (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras; paragraph [134], Oba discloses that when camera 11 receives command from command reception unit 82, control unit 83 performs advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4); and 
wherein, with the operational parameters of the image sensors of said plurality of cameras synchronized (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras; paragraph [134], Oba discloses that when camera 11 receives command from command reception unit 82, control unit 83 performs advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4), image data is captured by the image sensor of each of said cameras and is communicated to said vehicle controller (paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63, and paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, and paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62).  
	Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller is disclosed by Oba (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller). However, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory (in paragraph [31], fig.2, Graf discloses that camera 28 discloses an image processor or image signal controller 46, a controller 42 and a memory 44 associated with controller 42, also, in paragraph [32], Graf discloses that camera based parameters or camera calibration parameters are transmitted to element 42 and 44, and wherein paragraph [33], Graf discloses that the ECU (electronic control unit) 20 extracts the camera based parameters that originated in non-volatile memory 44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collisions.
Regarding claim 9, Oba discloses wherein image data captured by the image sensor of at least some of said cameras is processed at said vehicle controller for object detection (paragraph [219], Oba discloses that image analysis is performed for images captured for object detection like a person, vehicle, obstacle, sign, etc.). 
Regarding claim 10, Oba discloses wherein said vehicle controller generates an output based on the communicated captured image data (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [100], Oba discloses display of images at element 41, and paragraph [102], Oba discloses display 41 is an LCD for displaying images).  
Regarding claim 11, Oba discloses comprising a display device that displays video images derived from the output of said vehicle controller (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [100], Oba discloses display of images at element 41, and paragraph [102], Oba discloses display 41 is an LCD for displaying images).  
Regarding claim 12, Oba discloses a method for synchronizing a plurality of cameras of a vehicular vision system (paragraph [203], fig.19, Oba discloses vehicle with video cameras 11-1, 11-2, 11-3 and 11-4, for capturing images surrounding vehicle that include the front, left side, rear and right side views; paragraph [65], Oba discloses vehicle 1 with cameras 11-1 to 11-4), said method comprising:  10 
28612859.1providing a plurality of cameras disposed at a vehicle so as to have respective fields of view exterior of the vehicle (paragraph [203], fig.19, Oba discloses vehicle with video cameras 11-1, 11-2, 11-3 and 11-4, for capturing images surrounding vehicle that include the front, left side, rear and right side views), wherein each of the cameras comprises an image sensor and a microcontroller having command reception unit (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller), and wherein each of the cameras is in communication with a vehicle controller (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31); 
communicating, via the vehicle controller, a plurality of sets of operational parameters to each of the cameras (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [98], Oba discloses element 62 performs calibration process of cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4); 
storing the communicated sets of operational parameters in command reception unit of each of the cameras (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller); 
determining a driving condition (paragraph [106], Oba discloses environmental sensor 45 for determining a driving condition or the external conditions of the vehicle, paragraph [214], Oba discloses environmental sensor such as LIDAR for detecting lighting conditions outside of the vehicle when driving); 
during operation of the vehicular vision system (paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed), and with the communicated sets of operational parameters stored in command reception unit of each of the cameras (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller), communicating a trigger signal to each of the cameras responsive to the determined driving condition (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras); 
wherein the communicated trigger signal is associated with a respective set of operational parameters stored in command reception unit of each of the cameras (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras); 
loading, via the microcontroller of each of the cameras, and responsive to the communicated trigger signal (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras), the set of operational parameters stored in command reception unit of the respective camera and associated with the communicated trigger signal into that camera's image sensor so that the operational parameters of the image sensors of the plurality of cameras are synchronized (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras; paragraph [134], Oba discloses that when camera 11 receives command from command reception unit 82, control unit 83 performs advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4); 
capturing, with the operational parameters of the image sensors of the plurality of cameras synchronized (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras; paragraph [134], Oba discloses that when camera 11 receives command from command reception unit 82, control unit 83 performs advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4), image data via the image sensors of the plurality of cameras (paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63, and paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, and paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62); and 
communicating, with the operational parameters of the image sensors of the plurality of cameras synchronized (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras; paragraph [134], Oba discloses that when camera 11 receives command from command reception unit 82, control unit 83 performs advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4), image data captured by the image sensor of the plurality of cameras to the vehicle controller (paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63, and paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, and paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62).  
Although Oba does not disclose storing the communicated sets of operational parameters in memory of each of the cameras, and wherein each of said cameras comprises a microcontroller having memory, but a “command reception unit” for temporarily storing the communicated sets of operational parameters, commands, parameters and settings sent from vehicle controller is disclosed by Oba (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller). However, Graf teaches storing the communicated sets of operational parameters in memory of each of the cameras (paragraph [31], fig.2, Graf discloses that camera 28 discloses an image processor, an image signal controller 46, a controller 42 and a memory 44 associated with controller 42, and memory discloses sets of operational parameters, also, in paragraph [32], Graf discloses that “camera based parameters” or “camera calibration parameters” are transmitted to element 42 and 44, and wherein paragraph [33], Graf discloses that the ECU (electronic control unit) 20 extracts the camera based parameters that originated in non-volatile memory 44), and wherein each of the cameras comprises an image sensor and a microcontroller having memory (paragraph [31], fig.2, Graf discloses that camera 28 discloses an image processor, an image signal controller 46, a controller 42 and a memory 44 associated with controller 42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collisions.
Regarding claim 14, Oba discloses wherein determining a driving condition comprises determining an ambient lighting condition at the vehicle (paragraph [106], Oba discloses environmental sensor 45 for determining a driving condition or the external conditions of the vehicle, paragraph [214], Oba discloses environmental sensor such as LIDAR for detecting lighting conditions outside of the vehicle when driving).  
Regarding claim 15, Oba discloses comprising processing, at the vehicle controller, image data captured by the image sensor of at least some cameras of the plurality of cameras for object detection (paragraph [203], fig.19, Oba discloses vehicle with video cameras 11-1, 11-2, 11-3 and 11-4, for capturing images surrounding vehicle that include the front, left side, rear and right side views; paragraph [65], Oba discloses vehicle 1 with cameras 11-1 to 11-4; paragraph [219], Oba discloses that image analysis is performed for images captured for object detection like a person, vehicle, obstacle, sign, etc.).  
Regarding claim 16, Oba discloses comprising generating, via the vehicle controller, an output based on the communicated captured image data (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [100], Oba discloses display of images at element 41, and paragraph [102], Oba discloses display 41 is an LCD for displaying images), and displaying, at a display device of the vehicle, video images derived from the output of the vehicle controller (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [100], Oba discloses display of images at element 41, and paragraph [102], Oba discloses display 41 is an LCD for displaying images).  
Regarding claim 17, Oba discloses a vehicular vision system (paragraph [203], fig.19, Oba discloses vehicle with video cameras 11-1, 11-2, 11-3 and 11-4, for capturing images surrounding vehicle that include the front, left side, rear and right side views; paragraph [65], Oba discloses vehicle 1 with cameras 11-1 to 11-4), said vehicular vision system comprising: 
a plurality of cameras disposed at a vehicle and having respective fields of view exterior of the vehicle (paragraph [203], fig.19, Oba discloses vehicle with video cameras 11-1, 11-2, 11-3 and 11-4, for capturing images surrounding vehicle that include the front, left side, rear and right side views); 
wherein each of said cameras comprises an image sensor and a microcontroller having command reception unit (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller), and wherein each of said cameras is in communication with a vehicle controller (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31); 
wherein said vehicle controller communicates multiple sets of operational parameters to each of said cameras (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [98], Oba discloses element 62 performs calibration process of cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4), and wherein the communicated sets of operational parameters are stored in command reception unit of each of said cameras (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives commands from image processing IC 62 of vehicle controller and that element 82 temporarily stores commands/parameters from image processing IC 62 of vehicle controller), and wherein each set of operational parameters stored in command reception unit of each of said cameras is associated with a respective ambient lighting condition (paragraph [106], Oba discloses environmental sensor 45 for determining a driving condition or the external conditions of the vehicle, paragraph [214], Oba discloses environmental sensor such as LIDAR for detecting lighting conditions outside of the vehicle when driving; paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed); 
wherein said vehicle controller, during operation of said vehicular vision system as the vehicle is being operated (paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed), determines a lighting condition at the vehicle (paragraph [106], Oba discloses environmental sensor 45 for determining a driving condition or the external conditions of the vehicle, paragraph [214], Oba discloses environmental sensor such as LIDAR for detecting lighting conditions outside of the vehicle when driving); 
wherein, with the communicated sets of operational parameters stored in command reception unit of each of said cameras (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller), said vehicle controller, during operation of said vehicular vision system as the vehicle is being operated (paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed), and responsive to the determined lighting condition, communicates a trigger signal to each of said cameras (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras); 
wherein, responsive to the communicated trigger signal (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras), the microcontroller of each of said cameras loads a respective set of operational parameters stored in memory of the respective camera into that camera's image sensor so that the operational parameters of image sensors of said plurality of cameras are synchronized (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras; paragraph [134], Oba discloses that when camera 11 receives command from command reception unit 82, control unit 83 performs advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4); and 
wherein, with the operational parameters of the image sensors of said plurality of cameras synchronized (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras; paragraph [134], Oba discloses that when camera 11 receives command from command reception unit 82, control unit 83 performs advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4), image data is captured by the image sensor of each of said cameras and is communicated to said vehicle controller (paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63, and paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, and paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62).  
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller is disclosed by Oba (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller). However, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory (in paragraph [31], fig.2, Graf discloses that camera 28 discloses an image processor, an image signal controller 46, a controller 42 and a memory 44 associated with controller 42, also, in paragraph [32], Graf discloses that camera based parameters or camera calibration parameters are transmitted to element 42 and 44, and wherein paragraph [33], Graf discloses that the ECU (electronic control unit) 20 extracts the camera based parameters that originated in non-volatile memory 44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collisions.
Regarding claim 19, Oba discloses wherein image data captured by the image sensor of at least some of said cameras is processed at said vehicle controller for object detection (paragraph [203], fig.19, Oba discloses vehicle with video cameras 11-1, 11-2, 11-3 and 11-4, for capturing images surrounding vehicle that include the front, left side, rear and right side views; paragraph [65], Oba discloses vehicle 1 with cameras 11-1 to 11-4; paragraph [219], Oba discloses that image analysis is performed for images captured for object detection like a person, vehicle, obstacle, sign, etc.).  
Regarding claim 20, Oba discloses wherein said vehicle controller generates an output based on the communicated captured image data (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [100], Oba discloses display of images at element 41, and paragraph [102], Oba discloses display 41 is an LCD for displaying images), and wherein, responsive to the generated output, a display device of the vehicle displays video images derived from the output of said vehicle controller (paragraph [94], fig.4, Oba discloses cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31, and paragraph [100], Oba discloses display of images at element 41, and paragraph [102], Oba discloses display 41 is an LCD for displaying images).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 2018/0365859) and Graf (US 2017/0078588) in view of Ockerse (US 2012/0257045).
Regarding claim 2, Oba discloses vehicle controller communicates control data to each of said cameras (paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras).
Oba and Graf do not disclose wherein said vehicle controller communicates control data to a serializer of each of said cameras.  However, Ockerse teaches a vehicle controller communicates control data to a serializer of each of the cameras (paragraph [30], Ockerse discloses implementing a serializer 124 in each of the cameras for communicating control data over serial data communication connection 112, wherein video processor module 106 communicates control data to a serializer 124 of each of the cameras).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Ockerse together as a whole for permitting the synchronism of the cameras so as to properly react to a situation for image capture of the scene at hand.
Regarding claim 3, Oba and Graf do not disclose wherein said vehicle controller communicates control data to each of said cameras via low voltage differential signaling. However, Ockerse teaches wherein the vehicle controller communicates control data to each of the cameras via low voltage differential signaling (paragraph [23], Ockerse discloses implementing communication connection 112 with low voltage differential signaling for communicating control data to each of the cameras from the video processor module 106). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Ockerse together as a whole for permitting the implementation of low voltage differential signaling in order to conserve energy and resources.
Regarding claim 4, Oba and Graf do not disclose wherein each of said cameras communicates captured image data to said vehicle controller via low voltage differential signaling.  However, Ockerse teaches wherein each of the cameras communicates captured image data to the vehicle controller via low voltage differential signaling (paragraph [23], Ockerse discloses implementing communication connection 112 with low voltage differential signaling for communicating captured image data from each of the cameras to the video processor module 106). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Ockerse together as a whole for permitting the implementation of low voltage differential signaling in order to conserve energy and resources.

Claims 5-8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 2018/0365859) and Graf (US 2017/0078588) in view of Zipnick (US 2013/0242145).
Regarding claim 5, Oba and Graf do not disclose wherein the control data comprises auto white balance and auto exposure data.  However, Zipnick teaches wherein the control data comprises auto white balance and auto exposure data (paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
Regarding claim 6, Oba and Graf do not disclose wherein said vehicle controller communicates multiple auto white balance parameters and auto exposure parameters to each of said cameras, and wherein the communicated parameters are stored in the memory of each camera.  However, Zipnick teaches a controller for communicates multiple auto white balance parameters and auto exposure parameters to each of said cameras (paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings; paragraph [76], Zipnick discloses sending multiple control settings under expanded dynamic range mode, wherein high gain settings and low gain settings are sent to the camera in that high gain settings have a certain auto white balance parameter and auto exposure parameter for certain frames in a set of frames and low gain settings have a certain auto white balance parameter and auto exposure parameter for frames in another set of frames), wherein the communicated parameters are stored in the memory of each camera (paragraph [76], Zipnick discloses sending multiple control settings under expanded dynamic range mode, wherein high gain settings and low gain settings are sent to the camera in that high gain settings have a certain auto white balance parameter and auto exposure parameter for certain frames in a set of frames and low gain settings have a certain auto white balance parameter and auto exposure parameter for frames in another set of frames, and that the settings are stored into memory of the camera).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal.
Regarding claim 7, Oba discloses wherein, after the parameters are communicated to each of said cameras and stored in command reception unit of the respective camera (paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63, and paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, and paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62), said vehicle controller communicates a selected one of a plurality of trigger signals to said plurality of cameras (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras), and wherein each trigger signal of the plurality of trigger signals is associated with a respective set of parameters (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras; paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63, and paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, and paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62).  
	Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller is disclosed by Oba (paragraph [108], fig.5, Oba discloses camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 83, wherein paragraph [109], Oba discloses element 82 also receives and temporarily stores commands from image processing IC 62 of vehicle controller). However, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory (fig.2, Graf discloses that camera 28 discloses an image processor, an image signal controller 46, a controller 42 and a memory 44 associated with controller 42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collisions.
Regarding claim 8, Oba discloses wherein, responsive to the communicated selected trigger signal (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras), the microcontroller of each of said cameras loads the respective parameters for that trigger signal into the that camera's image sensor so that the image sensors of said plurality of cameras are synchronized (paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras).  
Regarding claim 13, Oba and Graf do not disclose wherein each set of operational parameters stored in memory of the respective camera comprises an auto white balance parameter and an auto exposure parameter. However, Zipnick teaches wherein each set of operational parameters stored in memory of the respective camera comprises an auto white balance parameter and an auto exposure parameter (paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings; paragraph [76], Zipnick discloses sending multiple control settings under expanded dynamic range mode, wherein high gain settings and low gain settings are sent to the camera in that high gain settings have a certain auto white balance parameter and auto exposure parameter for certain frames in a set of frames and low gain settings have a certain auto white balance parameter and auto exposure parameter for frames in another set of frames, and that the settings are stored into memory of the camera). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal.
Regarding claim 18, Oba and Graf do not disclose wherein each set of operational parameters comprises an auto white balance parameter and an auto exposure parameter.  However, Zipnick teaches disclose wherein each set of operational parameters comprises an auto white balance parameter and an auto exposure parameter (paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings; paragraph [76], Zipnick discloses sending multiple control settings under expanded dynamic range mode, wherein high gain settings and low gain settings are sent to the camera in that high gain settings have a certain auto white balance parameter and auto exposure parameter for certain frames in a set of frames and low gain settings have a certain auto white balance parameter and auto exposure parameter for frames in another set of frames, and that the settings are stored into memory of the camera).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal.

(2) Response to Argument
	Regarding lines 18-21 on page 8 of Appellant’s arguments, Appellant asserts that there is no disclose or suggestion in Oba and/or Graf (alone or in combination) of communicated control data stored in memory at the camera, as claimed (collectively and in combination with the other claim elements).  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose the “communication control data stored in memory at the camera”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding lines 7-8 on page 9 of Appellant’s arguments, Appellant asserts that Oba does not disclose temporary storage of a command.   The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding lines 9-11 on page 9 of Appellant’s arguments, Appellant asserts that there is no disclose or suggestion of communicating a trigger signal to the cameras as claimed.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. And then in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 performs analysis on the synchronization signal included in the image signal of each camera 11 to tune or set a certain camera 11 or a reference master based on the camera 11, wherein paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Finally, in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras to be activated for recording and capturing images, wherein figure 2, Oba discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras to capture the image data and then after the capture of image data, send image data to be processed for display.  Thus, Oba discloses “communicating a trigger signal to the cameras as claimed”, and the communication and synchronism of the cameras to obtain images of the monitored environment based on the calibration of the cameras as ascertained from the analysis of the monitored environment.  Thus, Oba discloses communicating a trigger signal to the cameras.
Regarding lines 17-21 on page 9 of Appellant’s arguments, Appellant asserts that Oba and/or Graf do not disclose or suggest “a microcontroller of each camera that, responsive to the communicated trigger signal, loads operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor” as claimed.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “…a microcontroller of each camera that, responsive to the communicated trigger signal, loads operational parameters of the control data stored in command reception unit of the respective camera into that camera’s image sensor”.
 Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
And thus, the combined teachings of Oba and Graf does disclose or suggest “a microcontroller of each camera that, responsive to the communicated trigger signal, loads operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor” as claimed for reasons as stated above since Oba discloses “…a microcontroller of each camera that, responsive to the communicated trigger signal, loads operational parameters of the control data stored in command reception unit of the respective camera into that camera’s image sensor”, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory.  
Regarding lines 1-3 on page 10 of Appellant’s arguments, Appellant asserts that Oba does not disclose or suggest “reception of a signal and subsequent loading of operational parameters already stored in memory of the camera into the camera’s image sensor”.  The Examiner does not rely on Oba alone, but the combination of Oba and Graf together as a whole since it is the Graf reference that discloses the “memory” for reasons as already explained above, and wherein that paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4, thus permitting the data to load parameters to the camera for properly delaying the amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4. 
Thus, Oba discloses “…reception of a signal and subsequent loading of operational parameters already stored in command reception unit of the camera into the camera’s image sensor”.  
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
And thus, the combined teachings of Oba and Graf does disclose or suggest “…reception of a signal and subsequent loading of operational parameters already stored in memory of the camera into the camera’s image sensor” as claimed for reasons as stated above since Oba discloses “…reception of a signal and subsequent loading of operational parameters already stored in command reception unit of the camera into the camera’s image sensor”, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory.  
Regarding lines 4-7 on page 10 of Appellant’s arguments, Appellant asserts that one of ordinary skill in the art would not be motivated or led to combine the references of Oba, Graf, Ockerse and/or Zipnick in that it would be considered impermissible hindsight.  The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding lines 16-17 on page 11 of Appellant’s arguments, Appellant asserts that Oba does not disclose any storage of control data.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Regarding lines 9-11 on page 12 of Appellant’s arguments, Appellant asserts that Graf does not disclose control or command of the camera or image sensor.  The Graf reference is relied upon to teach the structural implementation of a memory in a camera, wherein in paragraph [31], figure 2, Graf’s camera includes a camera 28 that comprises an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Also, in paragraph [32], Graf discloses that “camera based parameters” or “camera calibration parameters” are transmitted to element 42 and 44. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Regarding lines 13-15 on page 13 of Appellant’s arguments, Appellant asserts that “there must be some suggestion or motivation either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to modify the reference or combine the reference teachings”.  The Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.
Regarding lines 15-16 on page 13 of Appellant’s arguments, Appellant asserts there must be a reasonable expectation of success.  The Examiner respectfully disagrees.  In response that there must be a reasonable expectation of success, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.  
Based on the discussion as stated above for the limitations of claim 1, the prior art teachings of Oba and Graf disclose or teach all the limitations of claim 1 as disclosed in the above paragraphs for the reasons as stated above.  
Regarding the last five lines on page 13 of Appellant’s arguments, Appellant asserts that Oba and Graf are not combinable.  The Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.  
Regarding line 14 on page 15 of Appellant’s arguments, Appellant asserts that Oba does not disclose a plurality of cameras disposed at a vehicle and having fields of view exterior of the vehicle wherein each camera comprises an image sensor and a microcontroller “having command reception unit”.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras, and thus, Oba discloses a plurality of cameras disposed at a vehicle and having fields of view exterior of the vehicle wherein each camera comprises an image sensor and a microcontroller “having command reception unit”.
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding lines 2-3 on page 16 of Appellant’s arguments, Appellant asserts that final Office Action mailed 9/20/20 alleges the command reception unit of Oba discloses the claimed memory of the camera.  The Examiner respectfully disagrees.  The Examiner never stated that Oba’s disclosure of the “command reception unit” disclose or suggest that each camera has a microcontroller having memory.  Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller is disclosed by Oba, wherein paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller. However, the citation of Graf is utilized for meeting the deficiencies of Oba, in paragraph [31], Graf’s figure 2 discloses camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.
Regarding lines 6-7 on page 16 of Appellant’s arguments, Appellant discloses there is no mention of storing of command at the command reception unit temporarily or for any amount of time. The Examiner respectfully disagrees. In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Regarding lines 16-18 on page 16 of Appellant’s arguments, Appellant asserts that Oba does not disclose communicated control data is stored in such command reception unit.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose the communicated control data is stored in a command reception unit.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
Regarding lines 23-26 on page 16 of Appellant’s arguments, Appellant asserts that Examiner did not consider the claim as a whole, and that storing of commands is not disclosed, and thus “claimed memory” is not disclosed.  The Examiner respectfully disagrees.  The rejection of the claim is not reliant on a single reference of Oba alone, but with the combination of Oba and Graf together as a whole, and for reasons as stated above, Oba does disclose the storage of command data in paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
While Oba does not disclose the “memory” in the camera, however, Graf teaches the aforementioned “memory”, wherein in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combined teachings of Oba and Graf disclose the storage of commands, and the claimed “memory”.  
Regarding last line on page 16 to line 3 on page 17 of Appellant’s arguments, Appellant asserts that Oba does not disclose or suggest storage of commands or control data… synchronization of cameras”.  The Examiner respectfully disagrees.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras.
In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. And then in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 performs analysis on the synchronization signal included in the image signal of each camera 11 to tune or set a certain camera 11 or a reference master based on the camera 11, wherein paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Finally, in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras to be activated for recording and capturing images, wherein figure 2, Oba discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras. Thus, Oba discloses “…synchronization of cameras”.
Regarding lines 10-13 on page 17 of Appellant’s arguments, Appellant discloses that the prior art does not disclose “storing the commands in memory of a camera and loaded into the image sensor of the camera responsive to a trigger signal”.  The Examiner respectfully disagrees. In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “…storing the commands in command reception unit of a camera and loaded into the image sensor of the camera responsive to a trigger signal”.
 Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, Oba and Graf discloses “storing the commands in memory of a camera and loaded into the image sensor of the camera responsive to a trigger signal” since Oba discloses “storing the commands in command reception unit of a camera and loaded into the image sensor of the camera responsive to a trigger signal” for reasons as disclosed above, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory.  
Regarding lines 18-21 on page 17 of Appellant’s arguments, Appellant asserts that the claimed invention as a whole was not considered, and that Examiner has improperly read functionality into Oba.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “…storing the commands in command reception unit of a camera and loaded into the image sensor of the camera responsive to a trigger signal”.
 Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, Oba and Graf discloses “storing the commands in memory of a camera and loaded into the image sensor of the camera responsive to a trigger signal” since Oba discloses “storing the commands in command reception unit of a camera and loaded into the image sensor of the camera responsive to a trigger signal” for reasons as disclosed above, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory.  
Regarding lines 26-27 on page 17, and lines 11-12 on page 18 of Appellant’s arguments, Appellant asserts that Oba does not disclose communicating a trigger signal to each of the cameras.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. And then in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 performs analysis on the synchronization signal included in the image signal of each camera 11 to tune or set a certain camera 11 or a reference master based on the camera 11, wherein paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Finally, in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras to be activated for recording and capturing images, wherein figure 2, Oba discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras to capture the image data and then after the capture of image data, send image data to be processed for display.  Thus, Oba discloses “communicating a trigger signal to the cameras as claimed”, and the communication and synchronism of the cameras to obtain images of the monitored environment based on the calibration of the cameras as ascertained from the analysis of the monitored environment.  Thus, Oba discloses disclose communicating a trigger signal to the cameras.
Regarding lines 1-4 and lines 24-29 on page 18 of Appellant’s arguments, Appellant asserts that Oba does not disclose communicated control data stored in the memory (or command reception unit) of each camera, nor the vehicle controller communicates a trigger signal to each of the cameras with communicated control data stored in memory of each camera.  The Examiner respectfully disagrees.  Claim 1 is rejected with the combination of Oba and Graf together as a whole, not by Oba individually.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “communicated control data stored in the command reception unit of each camera”, and “…the vehicle controller communicates a trigger signal to each of the cameras with communicated control data stored in command reception unit of each camera”. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combined teachings of Oba and Graf together as a whole would yield “communicated control data stored in the memory of each camera”, and “…the vehicle controller communicates a trigger signal to each of the cameras with communicated control data stored in memory of each camera”.
Regarding lines 6-8 on page 19 of Appellant’s arguments, Appellant asserts that Oba does not disclose communicating “trigger signals”.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. And then in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 performs analysis on the synchronization signal included in the image signal of each camera 11 to tune or set a certain camera 11 or a reference master based on the camera 11, wherein paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Finally, in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras to be activated for recording and capturing images, wherein figure 2, Oba discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras to capture the image data and then after the capture of image data, send image data to be processed for display.  Thus, Oba discloses “communicating a trigger signal to the cameras as claimed”, and the communication and synchronism of the cameras to obtain images of the monitored environment based on the calibration of the cameras as ascertained from the analysis of the monitored environment.  Thus, Oba discloses disclose communicating a trigger signal to the cameras.
Regarding lines 15-17 on page 19 of Appellant’s arguments, Appellant states that “synchronization of the presently claimed cameras can be achieved without two-way communication between the vehicle controller and plurality of cameras”.  The Examiner respectfully disagrees.  Appellant’s cameras do require “two way communication”, as clearly illustrated in Appellant’s figure 2 where there is a two-way arrow going from Camera-1 to Camera-N to vehicle control computer 6 for permitting communication between vehicle controller and cameras, and also on page 3 of Appellant’s specification, Appellant’s paragraph [12] discloses that data is transmitted from the cameras to the vehicle control computer with forward channel video and backward or back-channel control commands to the camera.  Thus, it is clear that Appellant’s presently claimed “cameras” require two-way.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. And then in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 performs analysis on the synchronization signal included in the image signal of each camera 11 to tune or set a certain camera 11 or a reference master based on the camera 11, wherein paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Finally, in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras to be activated for recording and capturing images, wherein figure 2, Oba discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras to capture the image data and then after the capture of image data, send image data to be processed for display.  Thus, Oba discloses cameras requiring two-way communication, just like Appellant’s presently claimed “cameras”.
Regarding lines 2-7 on page 20 of Appellant’s arguments, Appellant asserts that Oba does not disclose presently claimed trigger signal and “communicated control data stored in the memory of each camera”, nor “communicates a trigger signal to each of the cameras with communicated control data stored in memory of each camera”. The Examiner respectfully disagrees. Claim 1 is rejected with the combination of Oba and Graf together as a whole, not by Oba individually.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “communicated control data stored in the command reception unit of each camera”, and “…the vehicle controller communicates a trigger signal to each of the cameras with communicated control data stored in command reception unit of each camera”. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combined teachings of Oba and Graf together as a whole would yield presently claimed trigger signal, and “communicated control data stored in the memory of each camera”, and “communicates a trigger signal to each of the cameras with communicated control data stored in memory of each camera”.
Regarding lines 15-18 on page 20 of Appellant’s arguments, Appellant asserts that Oba does not disclose responsive to any signal, loading operational parameters of control data stored in the memory of the camera into the camera image’s sensor.  The Examiner respectfully disagrees.  Again, claim 1 is rejected with the combination of Oba and Graf together as a whole, not Oba alone.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “…a microcontroller of each camera that, responsive to the communicated trigger signal, loads operational parameters of the control data stored in command reception unit of the respective camera into that camera’s image sensor”.
 Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
And thus, the combined teachings of Oba and Graf does disclose or suggest “a microcontroller of each camera that, responsive to the communicated trigger signal, loads operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor” as claimed for reasons as stated above since Oba discloses “…a microcontroller of each camera that, responsive to the communicated trigger signal, loads operational parameters of the control data stored in command reception unit of the respective camera into that camera’s image sensor”, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory.  
Thus, the combination of Oba and Graf discloses or suggests “responsive to any signal, loading operational parameters of control data stored in the memory of the camera into the camera image’s sensor”.
Regarding lines 4-6 on page 21 of Appellant’s arguments, Appellant asserts that Oba does not disclose responsive to the trigger signal, the microcontroller of each camera loads parameters of the stored control data into the camera’s image sensor.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “…responsive to the trigger signal, the microcontroller of each camera loads parameters of the stored control data into the camera’s image sensor”.
Oba does not disclose storage of control data into a “memory”. However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combined teachings of Oba and Graf together as a whole would yield presently claimed trigger signal, and “communicated control data stored in the memory of each camera”, and “communicates a trigger signal to each of the cameras with communicated control data stored in memory of each camera”.
Regarding lines 19-25 on page 21 of Appellant’s arguments, Appellant asserts that Oba does not disclose storage of commands via command reception unit. The Examiner respectfully disagrees. In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose the “communication control data stored in memory at the camera”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
Regarding lines 25-27 on page 21 of Appellant’s arguments, Appellant asserts that Oba does not disclose storing operational parameters or command signals anywhere, let alone in memory of the cameras prior to receiving a triggering signal.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose the “communication control data stored in memory at the camera”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
Regarding lines 3-5 on page 22 of Appellant’s arguments, Appellant asserts that Oba does not disclose “operational parameters” of the presently claimed invention.  The Examiner respectfully disagrees.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses “wherein, with the operational parameters of the image sensors of said plurality of cameras synchronized, image data is captured by the image sensor of each of said cameras and is communicated to said vehicle controller”, and thus Oba discloses responsive to the trigger signal, the microcontroller of each camera loads parameters of the stored control data into the camera’s image sensor so that operational parameters of the image sensors are synchronized.  
Thus, Oba discloses “operational parameters” of the presently claimed invention.
Regarding lines 26-27 on page 22, and lines 7-9 on page 23 of Appellant’s arguments, Appellant asserts that Graf does not meet the deficiencies of Oba. The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose the “communication control data stored in memory at the camera”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, Graf meets the deficiencies of Oba when combined together as a whole.
Regarding lines 15-18 on page 23 of Appellant’s arguments, Appellant asserts that Oba and Graf do not disclose or suggest “communicating control data to a camera” nor “storing the communicating control data in the memory of the camera”.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42.  Also, in paragraph [32], Graf discloses that “camera based parameters” or “camera calibration parameters” are transmitted to element 42 and 44, and wherein paragraph [33], Graf discloses that the ECU (electronic control unit) 20 extracts the “camera based parameters that originated in non-volatile memory 44”.  Thus, Graf’s “memory” can store camera based parameters or operational parameters. And thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose the “communicating control data to a camera” and “storing the communicating control data in the memory of the camera”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
Regarding lines 23-27 on page 23 of Appellant’s arguments, Appellant asserts that Oba does not disclose or suggest storage of any signal or command for any amount of time… especially when properly considering the claims as a whole, and that Graf does not meet the deficiencies of Oba because Graf does not disclose a memory at the camera that receives and stores communicated control data. The Examiner respectfully disagrees. The claims are rejected with the references of Oba and Graf together as a whole, not Oba nor Graf individually. In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf, together as a whole, discloses or suggests the storage of command data and “a memory at the camera that receives and stores communicated control data”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
Regarding lines 1-3 on page 24, and lines 14-16 on page 24 of Appellant’s arguments, Appellant asserts Graf does not disclose or suggest loading operational parameters stored on the memory into the image sensor of the camera (responsive to receiving a trigger signal).  The rejection of claim 1 is reliant on the combination of Oba and Graf together, not Graf alone.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses “wherein, with the operational parameters of the image sensors of said plurality of cameras synchronized, image data is captured by the image sensor of each of said cameras and is communicated to said vehicle controller”, and thus Oba discloses responsive to the trigger signal, the microcontroller of each camera loads parameters of the stored control data into the camera’s image sensor so that operational parameters of the image sensors are synchronized.  
Thus, Oba discloses trigger signal data is stored in the command reception unit.
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller is disclosed by Oba, wherein paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Also, in paragraph [32], Graf discloses that “camera based parameters” or “camera calibration parameters” are transmitted to element 42 and 44, and wherein paragraph [33], Graf discloses that the ECU (electronic control unit) 20 extracts the “camera based parameters that originated in non-volatile memory 44”.  Thus, Graf’s “memory” can store camera based parameters or operational parameters.  Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.
	Thus, the combination of Oba and Graf discloses or suggests “loading operational parameters stored on the memory into the image sensor of the camera (responsive to receiving a trigger signal)”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
	Regarding lines 11-12 on page 24 of Appellant’s arguments, Appellant asserts that neither Oba nor Graf (alone or in combination) disclose storing control data (with operational parameters) in memory at each camera.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Also, in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, operational parameters are loaded in the image sensors or cameras for permitting the synchronization of image data with advancing/delaying on the next frame timing with appropriate synchronization shift.   
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller. 
 Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose the storing control data (with operational parameters) in memory at each camera.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
 Regarding lines 13-16 on page 24 of Appellant’s arguments, Appellant asserts that neither Oba nor Graf (alone or in combination) disclose communicating a trigger signal (with the communicated control data previously stored in memory of each camera), nor, responsive to the communicated trigger signal, loading operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor, as claimed.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Thus, operational parameters are loaded in the image sensors or cameras for permitting the synchronization of image data with advancing/delaying on the next frame timing with appropriate synchronization shift.  Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “communicated control data stored in the command reception unit of each camera”, and “…the vehicle controller communicates a trigger signal to each of the cameras with communicated control data stored in command reception unit of each camera”. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
	Thus, Oba and Graf discloses “communicating a trigger signal (with the communicated control data previously stored in memory of each camera)” and “responsive to the communicated trigger signal, loading operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor”.
Regarding lines 17-19 and lines 25-27 on page 24, and lines 4-6 and lines 19-20 on page 25 of Appellant’s arguments, Appellant asserts that the combination of Oba and Graf is made using hindsight reconstruction.  The Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding lines 20-22 on page 24 of Appellant’s arguments, Appellant asserts there must be a reasonable expectation of success.  The Examiner respectfully disagrees.  In response that there must be a reasonable expectation of success, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.  
Based on the discussion as stated above for the limitations of claim 1, the prior art teachings of Oba and Graf disclose or teach all the limitations of claim 1 as disclosed in the above paragraphs for the reasons as stated above.  
Regarding lines 11-16 on page 25 of Appellant’s arguments, Appellant asserts that the combination of Oba and Graf cannot be combined, and fails to see how the references are combined.  The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references and fails to see how the references are combined, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.  
	Dependent claims 9-11 are rejected for at least similar reasons as claim 1 for the reasons as stated in the above paragraphs.
	Regarding line 19 on page 26 of Appellant’s arguments, Appellant asserts that Oba does not disclose a plurality of cameras wherein each camera comprises an image sensor and a microcontroller having command reception unit. The Examiner respectfully disagrees. In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a plurality of cameras wherein each camera comprises an image sensor and a microcontroller having command reception unit.
Regarding lines 4-5 on page 27 of Appellant’s arguments, Appellant asserts that Oba does not disclose storing the command at the command reception unit.  The Examiner respectfully disagrees. In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses storing the command at the command reception unit. 
Oba does not disclose “memory”.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Regarding lines 15-16 on page 27 of Appellant’s arguments, Appellant asserts that Oba does not disclose the communicated operational parameters of the presently claimed invention. The Examiner respectfully disagrees. In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4, thus permitting the data to load parameters to the camera for properly delaying the amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses the operational parameters are communicated.
Regarding lines 16-17 on page 27 of Appellant’s arguments, Appellant asserts Oba does not disclose storing operational parameters at memory of each camera.  The rejection of claim 12 is reliant on the combination of Oba and Graf, not Oba individually.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4, thus permitting the data to load parameters to the camera for properly delaying the amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses the operational parameters.
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
And thus, the combined teachings of Oba and Graf discloses or suggests storing operational parameters at memory of each camera.
	Regarding lines 19-21 on page 27 of Appellant’s arguments, Appellant asserts Oba does not disclose communicating a plurality of sets of operational parameters. The Examiner respectfully disagrees. In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4, thus permitting the data to load parameters to the camera for properly delaying the amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses the plurality or sets of operational parameters are communicated, wherein each camera has a set of operational parameters associated for calibrating the individual camera to be controlled in an image capture operation, especially when synchronizing multiple cameras for capturing video data.
Regarding lines 2-5 on page 28 of Appellant’s arguments, Appellant asserts that Oba does not disclose communicating a trigger signal to each of the cameras responsive to a determined driving condition.  The Examiner respectfully disagrees. In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. And then in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 performs analysis on the synchronization signal included in the image signal of each camera 11 to tune or set a certain camera 11 or a reference master based on the camera 11, wherein paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Finally, in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras to be activated for recording and capturing images, wherein figure 2, Oba discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras to capture the image data and then after the capture of image data, send image data to be processed for display.  Thus, Oba discloses “communicating a trigger signal to the cameras as claimed”, and the communication and synchronism of the cameras to obtain images of the monitored environment based on the calibration of the cameras as ascertained from the analysis of the monitored environment, and wherein the impetus to drive the cameras is obtained, especially when synchronizing the cameras to capture video data with utilization of a synchronism signal for each camera, thus driving each camera to capture the images of a scene at the appropriate moments.  Thus, Oba discloses communicating a trigger signal to each of the cameras responsive to a determined driving condition.
Regarding lines 12-16 on page 28 of Appellant’s arguments, Appellant asserts that storage of operational parameters are not disclosed in Oba, and loading operational parameters, responsive to a communicated trigger signal, already stored in memory at each camera is not disclosed in Oba. The Examiner respectfully disagrees.  Again, the claims are rejected with the combination of Oba and Graf together, not with Oba individually.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4, thus permitting the data to load parameters to the camera for properly delaying the amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses the operational parameters are stored.
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
And thus, the combined teachings of Oba and Graf discloses or suggests storing operational parameters at memory of each camera.
Thus, the combination of Oba and Graf discloses or suggests storage of operational parameters, and loading operational parameters, responsive to a communicated trigger signal, are stored in memory at each camera.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 12.  
Based on the discussion as stated above for the limitations of claim 12, the prior art teachings of Oba and Graf disclose or teach all the limitations of claim 12 as disclosed in the above paragraphs for the reasons as stated above.  
	Dependent claims 14-16 are rejected for at least similar reasons as claim 12 for the reasons as stated in the above paragraphs.
	Regarding line 13 on page 29 of Appellant’s arguments, Appellant asserts that Oba does not disclose a plurality of cameras wherein each camera comprises an image sensor and a microcontroller having a reception unit.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a plurality of cameras wherein each camera comprises an image sensor and a microcontroller having command reception unit.
Regarding lines 19-22 and lines 24-27 on page 29 of Appellant’s arguments, Appellant asserts that Oba does not disclose “…microcontroller with memory for storing control data”, and that command reception unit does not store command data.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4, thus permitting the data to load parameters to the camera for properly delaying the amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses the communicating of control data with plurality of sets of operational parameters.
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
And thus, the combined teachings of Oba and Graf discloses or suggests “memory at the camera”, “storage of control data (with a plurality of sets of operational parameters) in memory at each camera”.
Regarding line 27 on page 29 to line 1 on page 30 of Appellant’s arguments, Appellant asserts that Oba does not disclose communicating a trigger signal with the communicated control data previously stored in memory of each camera.  The Examiner respectfully disagrees.  The claims are rejected with the combination of Oba and Graf together, not with Oba individually.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Thus, operational parameters are loaded in the image sensors or cameras for permitting the synchronization of image data with advancing/delaying on the next frame timing with appropriate synchronization shift.  Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses communicating a trigger signal with the communicated control data previously stored in the command reception unit of each camera. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combined teachings of Oba and Graf together as a whole would yield “communicating a trigger signal with the communicated control data previously stored in memory of each camera”.
Regarding lines 1-4 on page 30 of Appellant’s arguments, Appellant asserts that Oba does not disclose responsive to the communicated trigger signal, loading a respective set of operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor.  The Examiner respectfully disagrees.  Again, the claims are rejected with the combination of Oba and Graf together, not with Oba individually.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4, thus permitting the data to load parameters to the camera for properly delaying the amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses the operational parameters are stored.
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf discloses or suggests “responsive to the communicated trigger signal, loading a respective set of operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor”.
Regarding lines 13-15 on page 30 of Appellant’s arguments, Appellant asserts that Oba does not disclose or suggest “operational parameters of signals of any kind associated with a lighting condition”. The Examiner respectfully disagrees.  In paragraph [106], Oba discloses environmental sensor 45 for determining a driving condition or the external conditions of the vehicle, wherein paragraph [214], Oba discloses environmental sensor such as LIDAR for detecting lighting conditions outside of the vehicle when driving; paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, in that paragraph [123], Oba discloses calibration of cameras is performed to adjust to the detected ambient conditions and provide calibration parameters to the cameras for adjusting the camera operational parameter settings.  And in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras.  Thus, Oba discloses wherein each set of operational parameters stored in command reception unit of each of said cameras is associated with a respective ambient lighting condition.  
Regarding lines 23-25 on page 30 of Appellant’s arguments, Appellant asserts that Oba does not disclose a signal associated with operational parameters stored at each camera.  The Examiner respectfully disagrees. In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4, thus permitting the data to load parameters to the camera for properly delaying the amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.  Thus, Oba discloses the operational parameters are stored.
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Also, in paragraph [32], Graf discloses that “camera based parameters” or “camera calibration parameters” are transmitted to element 42 and 44, and wherein paragraph [33], Graf discloses that the ECU (electronic control unit) 20 extracts the “camera based parameters that originated in non-volatile memory 44”.  Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, Oba and Graf discloses a signal associated with operational parameters stored at each camera.
Regarding lines 25-27 on page 30 of Appellant’s arguments, Appellant asserts that Oba does not disclose communicating to the camera responsive to a determined lighting condition.  The Examiner respectfully disagrees.  In paragraph [106], Oba discloses environmental sensor 45 for determining a driving condition or the external conditions of the vehicle, wherein paragraph [214], Oba discloses environmental sensor such as LIDAR for detecting lighting conditions outside of the vehicle when driving; paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, in that paragraph [123], Oba discloses calibration of cameras is performed to adjust to the detected ambient conditions and provide calibration parameters to the cameras for adjusting the camera operational parameter settings.  And in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras.  Thus, Oba discloses communicating to the camera responsive to a determined lighting condition.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 17.  
Based on the discussion as stated above for the limitations of claim 17, the prior art teachings of Oba and Graf disclose or teach all the limitations of claim 17 as disclosed in the above paragraphs for the reasons as stated above.  
Dependent claims 19-20 are rejected for at least similar reasons as claim 12 for the reasons as stated in the above paragraphs.
Regarding last line on page 31 to line 2 on page 32 of Appellant’s arguments about claim 2, Appellant asserts that Ockerse does not disclose a vehicle controller communicating control data to a serializer of a camera.  The Examiner respectfully disagrees.  In paragraph [30], Ockerse discloses implementing a serializer 124 in each of the cameras for communicating control data over serial data communication connection 112, wherein video processor module 106 communicates control data to a serializer 124 of each of the cameras.  Thus, Ockerse teaches a vehicle controller communicating control data to a serializer of a camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Ockerse together as a whole for permitting the synchronism of the cameras so as to properly react to a situation for image capture of the scene at hand.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding lines 6-9 on page 32 of Appellant’s arguments, Appellant asserts that impermissible hindsight reconstruction is applied to the rejection of claim 2.  The Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reconstruction or reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Ockerse together as a whole for permitting the synchronism of the cameras so as to properly react to a situation for image capture of the scene at hand.
Regarding lines 16-17 on page 33 of Appellant’s arguments, Appellant asserts that Ockerse discloses synchronization information cannot be communicated via serial data communication system, . The Examiner respectfully disagrees.  The title of the Ockerse reference discloses “Image Synchronization for Multiple Image System and Method Thereof”, and also, Ockerse’s abstract discloses the imager system where there are multiple imagers or cameras for clearly capturing images that include at least a first imager and a second imager, wherein first and second imagers are approximately synchronized.  Also, in paragraph [23], the section that Appellant notes that “synchronization information cannot be communicated via serial data communication system” is for typical systems that has congestion or substantially consumed by transmission of data. However, in lines 6-9 of paragraph [23], Ockerse discloses that low-voltage differential signaling connection is one of multiple options that can be used for serial data communication connection 112, wherein low voltage differential signaling for communicating control data to each of the cameras from the video processor module 106. In other words, Ockerse discloses that low-voltage differential signaling connection is applicable for transmitting data in multiple lines to multiple cameras.  The concept of “low-voltage differential signaling” is taught in Ockerse, and also, the control data can be sent in elements 114 and 116 of fig.1A and 1B, wherein paragraph [27], Ockerse discloses the synchronization signal is sent via a pulse signal on top of the DC voltage of the power connection, thus providing a control data for controlling the timing of the cameras via element 114, wherein the control data can be the DC voltage for operating the cameras.  In other words, since the combination of Oba and Graf already discloses the control data to synchronize cameras for capturing data for reasons as previously stated in the above paragraphs, and also Ockerse’s invention pertains to image synchronization with utilization of “low-voltage differential” signals, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Ockerse together as a whole for permitting the implementation of low voltage differential signaling in order to conserve energy and resources.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Also, in Ockerse’s abstract, Ockerse discloses that the imager system is applicable to a vehicle with multiple imagers or cameras, and also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18, thus, Ockerse’s teachings is reasonable to combine with the combination of Oba and Graf.
Regarding lines 20-22 on page 33 of Appellant’s arguments, Appellant asserts that Ockerse does not disclose control data communicated to each of the camera via low voltage differential signaling.  The Examiner respectfully disagrees.  In lines 6-9 of paragraph [23], Ockerse discloses that low-voltage differential signaling connection is one of multiple options that can be used for serial data communication connection 112, wherein low voltage differential signaling for communicating control data to each of the cameras from the video processor module 106. In other words, Ockerse discloses that low-voltage differential signaling connection is applicable for transmitting data in multiple lines to multiple cameras.  The concept of “low-voltage differential signaling” is taught in Ockerse, and also, the control data can be sent in elements 114 and 116 of fig.1A and 1B, wherein paragraph [27], Ockerse discloses the synchronization signal is sent via a pulse signal on top of the DC voltage of the power connection, thus providing a control data for controlling the timing of the cameras via element 114, wherein the control data can be the DC voltage for operating the cameras.  In other words, since the combination of Oba and Graf already discloses the control data to synchronize cameras for capturing data for reasons as previously stated in the above paragraphs, and also Ockerse’s invention pertains to image synchronization with utilization of “low-voltage differential” signals, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Ockerse together as a whole for permitting the implementation of low voltage differential signaling in order to conserve energy and resources.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Also, in Ockerse’s abstract, Ockerse discloses that the imager system is applicable to a vehicle with multiple imagers or cameras, and also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18, thus, Ockerse’s teachings is reasonable to combine with the combination of Oba and Graf.
Dependent claim 4 is rejected for at least similar reasons as stated above for claim 1.
Regarding lines 12-13 on page 34 of Appellant’s arguments about claim 5, Appellant asserts that Zipnick does not disclose control data comprises auto white balance and auto exposure data.  The Examiner respectfully disagrees.  In paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings for providing control data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding lines 15-17 on page 34 of Appellant’s arguments, Appellant asserts that Zipnick does not disclose or suggest control data communicated to a camera that includes auto white balance and auto exposure data.  The claim only states control data comprises auto white balance and auto exposure data, which Zipnick’s paragraph [47] discloses the control data that includes auto white balance and auto exposure settings as control settings. However, In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
Regarding lines 17-20 on page 34 of Appellant’s arguments, Appellant asserts that Oba does not disclose or suggest control data stored at a memory of a camera and the combination of Oba, Graf, and/or Zipnick does not disclose or suggest control data including auto white balance and auto exposure data stored at a camera.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Oba and Graf do not disclose control data comprises auto white balance and auto exposure data.  However, in paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings for providing control data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding last two lines on page 34 to line 1 on page 35 of Appellant’s arguments, Appellant asserts that impermissible hindsight reconstruction was used to reject claim 5. The Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
Regarding the last line on page 35, and lines 4-7 on page 36 of Appellant’s arguments about claim 6, Appellant asserts that Zipnick does not disclose wherein said vehicle controller communicates multiple auto white balance parameters and auto exposure parameters to each of said cameras, and wherein the communicated parameters are stored in the memory of each camera.  The Examiner respectfully disagrees.  In paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings, and paragraph [76], Zipnick discloses sending multiple control settings under expanded dynamic range mode, wherein high gain settings and low gain settings are sent to the camera in that high gain settings have a certain auto white balance parameter and auto exposure parameter for certain frames in a set of frames and low gain settings have a certain auto white balance parameter and auto exposure parameter for frames in another set of frames.  Thus, Zipnick discloses wherein the vehicle controller communicates multiple auto white balance parameters and auto exposure parameters to each of the cameras, and wherein the communicated parameters are stored in the memory of each camera.  
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal.
Regarding line 19 on page 36 of Appellant’s arguments about claim 7, Appellant asserts that Oba and Graf do not disclose wherein, after the parameters are communicated to each of said cameras and stored in memory of the respective camera, said vehicle controller communicates a selected one of a plurality of trigger signals to said plurality of cameras, and wherein each trigger signal of the plurality of trigger signals is associated with a respective set of parameters. The Examiner respectfully disagrees. In paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63, and paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, and paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62. Thus, Oba discloses wherein, after the parameters are communicated to each of said cameras and stored in command reception unit of the respective camera.
In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Then in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and wherein paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63. And paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, wherein paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62. Thus, Oba discloses said vehicle controller communicates a selected one of a plurality of trigger signals to said plurality of cameras, and wherein each trigger signal of the plurality of trigger signals is associated with a respective set of parameters.  
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose “wherein, after the parameters are communicated to each of said cameras and stored in memory of the respective camera, said vehicle controller communicates a selected one of a plurality of trigger signals to said plurality of cameras, and wherein each trigger signal of the plurality of trigger signals is associated with a respective set of parameters”.
Regarding line 26 on page 36 to line 3 on page 37 of Appellant’s arguments, Appellant asserts that Oba does not store operational parameters, and that Oba does not disclose communicating a selected trigger signal associated with a respective set of parameters (stored in memory at the camera), nor one trigger signal or a plurality of trigger signals.  The Examiner respectfully disagrees.  The rejection of claim 7 is reliant on the combination of Oba and Graf together, not Oba individually.  In paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63, and paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, and paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62. Thus, Oba discloses wherein, after the parameters are communicated to each of said cameras and stored in command reception unit of the respective camera.
In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Then in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and wherein paragraph [98], Oba discloses that after the calibration process is performed, cameras 11-1 to 11-4 are utilized to capture image data after calibration and then the captured image data from cameras 11-1 to 11-4 are sent to image processing IC 62 or the vehicle controller, and then communicated to display control unit 63. And paragraph [100], Oba discloses display unit 63 causes the display or output of captured images after calibration of camera parameters, wherein paragraph [102], Oba discloses display 41 displays the captured images as obtained from display control unit 63 via element 62. Thus, Oba discloses said vehicle controller communicates a selected one of a plurality of trigger signals to said plurality of cameras, and wherein each trigger signal of the plurality of trigger signals is associated with a respective set of parameters.  
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose or suggest store operational parameters, and that Oba does not disclose communicating a selected trigger signal associated with a respective set of parameters (stored in memory at the camera), nor one trigger signal or a plurality of trigger signals.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding lines 17-20 on page 37 of Appellant’s arguments about claim 8, Appellant asserts that the trigger signals is not disclosed and that “wherein, responsive to the communicated selected trigger signal, the microcontroller of each of said cameras loads the respective parameters for that trigger signal into the that camera's image sensor so that the image sensors of said plurality of cameras are synchronized” is not disclosed.  The Examiner respectfully disagrees.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 analyzes the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11, and paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras to be activated for recording and capturing images, wherein figure 2, Oba discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras to capture the image data and then after the capture of image data, send image data to be processed for display.  Thus, Oba discloses the trigger signals, and the limitation “wherein, responsive to the communicated selected trigger signal, the microcontroller of each of said cameras loads the respective parameters for that trigger signal into the that camera's image sensor so that the image sensors of said plurality of cameras are synchronized” of claim 8.
Regarding lines 9-10 and lines 12-15 on page 38 of Appellant’s arguments about claim 13, Appellant asserts that “wherein each set of operational parameters stored in memory of the respective camera comprises an auto white balance parameter and an auto exposure parameter” is not disclosed by Oba and, Graf and Zipnick.  The Examiner respectfully disagrees. In paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings, and wherein paragraph [76], Zipnick discloses sending multiple control settings under expanded dynamic range mode, wherein high gain settings and low gain settings are sent to the camera in that high gain settings have a certain auto white balance parameter and auto exposure parameter for certain frames in a set of frames and low gain settings have a certain auto white balance parameter and auto exposure parameter for frames in another set of frames, and that the settings are stored into memory of the camera.  Thus, Zipnick discloses wherein each set of operational parameters stored in memory of the respective camera comprises an auto white balance parameter and an auto exposure parameter.
Regarding lines 18-22 on page 38 of Appellant’s arguments, Appellant asserts that Oba does not disclose or suggest control data stored at a memory of a camera and thus the combination of Oba, Graf and/or Zipnick does not disclose control data including auto white balance and auto exposure data stored at a camera.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Oba and Graf do not disclose control data comprises auto white balance and auto exposure data.  However, in paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings for providing control data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding line 5 on page 39 of Appellant’s arguments about claim 18, Appellant asserts that “wherein each set of operational parameters comprises an auto white balance parameter and an auto exposure parameter” is not disclosed in Zipnick.  The Examiner respectfully disagrees.  In paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings, and wherein paragraph [76], Zipnick discloses sending multiple control settings under expanded dynamic range mode, wherein high gain settings and low gain settings are sent to the camera in that high gain settings have a certain auto white balance parameter and auto exposure parameter for certain frames in a set of frames and low gain settings have a certain auto white balance parameter and auto exposure parameter for frames in another set of frames, and that the settings are stored into memory of the camera.  Thus, Zipnick discloses wherein each set of operational parameters comprises an auto white balance parameter and an auto exposure parameter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding lines 7-9 on page 39 of Appellant’s arguments, Appellant asserts that Zipnick does not disclose or suggest control data communicated to a camera that includes auto white balance and auto exposure data.  The claim only states control data comprises auto white balance and auto exposure data, which Zipnick’s paragraph [47] discloses the control data that includes auto white balance and auto exposure settings as control settings. However, In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
Regarding lines 12-15 on page 39 of Appellant’s arguments, Appellant asserts that Oba does not disclose or suggest control data stored at a memory of a camera and the combination of Oba, Graf, and/or Zipnick does not disclose or suggest control data including auto white balance and auto exposure data stored at a camera.  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Oba and Graf do not disclose control data comprises auto white balance and auto exposure data.  However, in paragraph [47], Zipnick discloses auto white balance and auto exposure settings as control settings for providing control data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba, Graf and Zipnick together as a whole for providing proper settings so as to produce clear images for display at the output terminal. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding lines 1-4 on page 40 of Appellant’s arguments, Appellant asserts that there is no disclose or suggestion in Oba and/or Graf (alone or in combination) of communicated control data stored in memory at the camera, as claimed (collectively and in combination with the other claim elements).  The Examiner respectfully disagrees.  In paragraph [94], Oba’s figure 4 discloses that cameras 11-1, 11-2, 11-3 and 11-4 are in communication with image processing device or the vehicle controller 31, and that communication units 52-1 to 52-4 of the cameras 11- to 11-4 receive commands from image processing device or the vehicle controller 31.  Then, in paragraph [98], Oba discloses element 62 calibrates the cameras 11-1 to 11-4, and sends camera calibration parameters and commands to cameras 11-1 to 11-4 for adjusting cameras 11-1 to 11-4.  Thus, Oba discloses wherein said vehicle controller communicates control data to each of said cameras.  Next, in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses wherein the communicated control data is stored in command reception unit of each of said cameras. 
Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, but in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.  However, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
Thus, the combination of Oba and Graf disclose the “communication control data stored in memory at the camera”.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Also, both Oba and Graf are considered to be similar arts since both Oba and Graf pertain to the processing of images with cameras on a vehicle, as disclosed in Oba’s paragraph [65], wherein Oba discloses cameras 11-1 to 11-4 on the vehicle body 1 to capture images surrounding the vehicle, and in Graf’s paragraph [30], wherein Graf discloses vehicle 18 discloses cameras 22, 24, 26 and 28 to capture images surrounding the vehicle 18.  Thus, the teachings of Oba and Graf are reasonable and valid to combine together to meets the limitations of claim 1.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding lines 5-7 on page 40 of Appellant’s arguments, Appellant asserts that there is no disclose or suggestion of communicating a trigger signal to the cameras as claimed.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed. And then in paragraph [113], Oba discloses a camera synchronization master signal management unit 92 performs analysis on the synchronization signal included in the image signal of each camera 11 to tune or set a certain camera 11 or a reference master based on the camera 11, wherein paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4. Finally, in paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras to be activated for recording and capturing images, wherein figure 2, Oba discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras to capture the image data and then after the capture of image data, send image data to be processed for display.  Thus, Oba discloses “communicating a trigger signal to the cameras as claimed”, and the communication and synchronism of the cameras to obtain images of the monitored environment based on the calibration of the cameras as ascertained from the analysis of the monitored environment.  Thus, Oba discloses communicating a trigger signal to the cameras.
Regarding lines 8-13 on page 40 of Appellant’s arguments, Appellant asserts that Oba and/or Graf do not disclose or suggest “a microcontroller of each camera, responsive to the communicated trigger signal, loading operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor” as claimed.  The Examiner respectfully disagrees.  In paragraph [120], Oba discloses that during operation of vehicular motion, a process for obtaining information of environment, as well as video data, wherein paragraph [123], Oba discloses calibration of cameras is performed.  In paragraph [113], Oba discloses a camera synchronization master signal management unit 92 for performing analysis of the synchronization signal included in the image signal of each camera 11 to set a certain camera 11 or a reference master based on the camera 11. And in paragraph [115], Oba discloses a feedback signal is sent to each camera 11 for synchronizing cameras 11-1 to 11-4, and wherein paragraph [116], Oba discloses camera control unit 94 supplies a command for controlling and triggering the cameras, and in Oba’s figure 2 discloses that the cameras 11-1 to 11-4 has a synchronization signal that exits from the cameras to the image signal processing device 31 and that there is a synchronization signal that also exits from image signal processing device 31 to permit two-way communication which is essential in establishing a synchronism between the cameras 11-1 to 11-4 and the image signal processing device 31, thus establishing a link between the cameras and image signal processing device for developing a triggering signal that is communicated to the cameras.  And in paragraph [134], Oba discloses that when camera 11 receives the command from command reception unit 82, control unit 83 advancing/delaying process on the next frame timing of image sensor 51 with a certain delay amount so that synchronization shift in the next frame is limited appropriately for permitting the synchronization process of the cameras 11-1 to 11-4.   Also, in paragraph [108], Oba does disclose a “command reception unit” for temporarily storing commands, parameters and settings sent from vehicle controller, wherein Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller.  Thus, Oba discloses a “command reception unit” that functions to temporarily store commands, parameters and settings sent from vehicle controller.
Thus, Oba discloses “…a microcontroller of each camera, responsive to the communicated trigger signal, loading operational parameters of the control data stored in command reception unit of the respective camera into that camera’s image sensor”.
 Although Oba does not disclose wherein each of said cameras comprises a microcontroller having memory, however, in paragraph [31], Graf’s figure 2 teaches camera 28 discloses an image signal controller 46, a controller 42 and a memory 44 associated with controller 42. Thus, Graf teaches wherein each of the cameras comprises an image sensor and a microcontroller having memory.  Thus, Graf discloses the structural requirements of the camera and meets the deficiencies of Oba since the “command reception unit” of Oba can easily be substituted with Graf’s memory 44 since the “command reception unit” (element 82 of figure 5) of Oba performs the function of communicating with the image processing IC 63 of vehicle controller, and that in paragraph [108], Oba’s figure 5 discloses a camera 11, wherein camera 11 comprises image sensor 51, image processor unit 81, a command reception unit 82, and a control unit 8, and wherein paragraph [109], Oba also discloses element 82, wherein element 82 receives and temporarily stores commands from image processing IC 62 of vehicle controller. Also, note in Oba’s figure 5, Oba’s camera 11 and image processing IC 63 of vehicle controller has a two-way communication going back and forth for sending and receiving commands and communication data, thus, permitting communicating control data to be exchanged between Oba’s camera 11 and image processing IC 63 of vehicle controller.  Therefore, since Oba discloses the storage of commands or command data, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba and Graf together as a whole for providing the requisite components so as to permit adequate resources for capturing video images of the scene exterior of the vehicle in order to properly ascertain the situation of the vehicle’s surroundings for potentially avoiding collision.  
And thus, the combined teachings of Oba and Graf does disclose or suggest “a microcontroller of each camera, responsive to the communicated trigger signal, loading operational parameters of the control data stored in memory of the respective camera into that camera’s image sensor” as claimed for reasons as stated above since Oba discloses “…a microcontroller of each camera, responsive to the communicated trigger signal, loading operational parameters of the control data stored in command reception unit of the respective camera into that camera’s image sensor”, and Graf discloses the structural makeup of the camera, wherein each camera comprises a microcontroller having memory.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLEN C WONG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        
Conferees:
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.